               Case 18-34214-bjh11 Doc 1 Filed 12/19/18                            Entered 12/19/18 18:18:51                   Page 1 of 19

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Noble Rey Brewing, Co., LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2636 Farrington
                                  Dallas, TX 75207
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Dallas                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 18-34214-bjh11 Doc 1 Filed 12/19/18                               Entered 12/19/18 18:18:51                       Page 2 of 19
Debtor    Noble Rey Brewing, Co., LLC                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 18-34214-bjh11 Doc 1 Filed 12/19/18                             Entered 12/19/18 18:18:51                      Page 3 of 19
Debtor   Noble Rey Brewing, Co., LLC                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 18-34214-bjh11 Doc 1 Filed 12/19/18                            Entered 12/19/18 18:18:51                    Page 4 of 19
Debtor    Noble Rey Brewing, Co., LLC                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 19, 2018
                                                  MM / DD / YYYY


                             X   /s/ Chris Rigoulot                                                       Chris Rigoulot
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Eric A. Liepins                                                       Date December 19, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric A. Liepins
                                 Printed name

                                 Eric A. Liepins
                                 Firm name

                                 12270 Coit Road
                                 Suite 100
                                 Dallas, TX 75251
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     972-991-5591                  Email address      eric@ealpc.com

                                 12338110 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                    Case 18-34214-bjh11 Doc 1 Filed 12/19/18                                   Entered 12/19/18 18:18:51                            Page 5 of 19


 Fill in this information to identify the case:
 Debtor name Noble Rey Brewing, Co., LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 2Pinnacle Capital                                                                                                   $52,394.48                        $0.00              $52,394.48
 Partner
 PO Box 2049
 Gig Harbor, WA
 98335
 Ascentium Capital                                                                                                  $111,257.32                        $0.00            $111,257.32
 23970 Highway 59
 North
 Kingwood, TX 77339
 Beer Dudes                                                                                                                                                                 $4,282.25

 Can Source                                                                                                                                                               $28,251.49
 2120 Miller Drive,
 Suite G.
 Longmont, CO
 80501
 Capital One - Spark                                                                                                                                                      $19,833.84
 1680 Capitol One
 Drive
 Mc Lean, VA
 22102-3491
 Chris & Kindra                                                                                                                                                           $37,500.00
 Rigoulot
 3663 Weebrurn
 Drive
 Dallas, TX 75229
 Domino                                                                                                                                                                     $4,967.54

 Domino Amjet, Inc.                                                                                                                                                         $4,967.54
 3809 Collection
 Center Dr.
 Chicago, IL 60693
 Gamer Packaging                                                                                                                                                          $11,075.99
 330 2nd Avenue
 South, #895
 Minneapolis, MN
 55401


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 18-34214-bjh11 Doc 1 Filed 12/19/18                                   Entered 12/19/18 18:18:51                            Page 6 of 19


 Debtor    Noble Rey Brewing, Co., LLC                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Hopstiener                                                                                                                                                                 $7,296.45

 Johnson Bros                                                                                                                                                             $30,919.09
 10731 Interstate
 Highway 35 North
 San Antonio, TX
 JP Morgan Chase                                                inventory and                                       $702,535.75               $300,000.00               $402,535.75
 270 PArk Avenue                                                equipment
 New York, NY 10017
 JP Morgan Chase-                                                                                                                                                         $15,334.78
 Chase Ink
 270 Park Avenue
 New York, NY 10017
 Keg Logistics                                                                                                                                                            $20,988.97
 9360 Station Street
 #325
 Lone Tree, CO
 80124
 Ken & Leslie                                                                                                                                                           $200,000.00
 Rigoulot
 1201 Mockingbird
 Grapevine, TX 76051
 Lynn Pinker Cox &                                                                                                                                                        $15,311.82
 Hurst
 2100 Ross Ave., Ste.
 2700
 Dallas, TX 75201
 McCarthy, Rose                                                                                                                                                           $16,235.00
 Mills
 3001 Dallas Parkway
 750
 Frisco, TX 75034
 Pawnee Leasing                                                                                                      $50,001.70                        $0.00              $50,001.70
 Corporation
 3801 Automation
 Way, Suite 207
 Fort Collins, CO
 80525
 Platinum                                                       A/R                                                 $137,808.00                        $0.00            $137,808.00
 348 RXR Plaza
 Uniondale, NY 11556
 Willamitte Valley                                                                                                                                                          $5,222.00
 PO Box 276
 Saint Paul, OR
 97137




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 18-34214-bjh11 Doc 1 Filed 12/19/18                                          Entered 12/19/18 18:18:51                  Page 7 of 19
 Fill in this information to identify the case:

 Debtor name         Noble Rey Brewing, Co., LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   2Pinnacle Capital Partner                      Describe debtor's property that is subject to a lien                   $52,394.48                      $0.00
       Creditor's Name

       PO Box 2049
       Gig Harbor, WA 98335
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ascentium Capital                              Describe debtor's property that is subject to a lien                 $111,257.32                       $0.00
       Creditor's Name

       23970 Highway 59 North
       Kingwood, TX 77339
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 18-34214-bjh11 Doc 1 Filed 12/19/18                                          Entered 12/19/18 18:18:51                 Page 8 of 19
 Debtor       Noble Rey Brewing, Co., LLC                                                              Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   JP Morgan Chase                                Describe debtor's property that is subject to a lien                     $702,535.75    $300,000.00
       Creditor's Name                                inventory and equipment
       270 PArk Avenue
       New York, NY 10017
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Pawnee Leasing
 2.4                                                                                                                            $50,001.70            $0.00
       Corporation                                    Describe debtor's property that is subject to a lien
       Creditor's Name
       3801 Automation Way,
       Suite 207
       Fort Collins, CO 80525
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Platinum                                       Describe debtor's property that is subject to a lien                     $137,808.00            $0.00
       Creditor's Name                                A/R
       348 RXR Plaza
       Uniondale, NY 11556
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 18-34214-bjh11 Doc 1 Filed 12/19/18                                          Entered 12/19/18 18:18:51                  Page 9 of 19
 Debtor       Noble Rey Brewing, Co., LLC                                                              Case number (if know)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $1,053,997.2
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          5

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-34214-bjh11 Doc 1 Filed 12/19/18                                       Entered 12/19/18 18:18:51                               Page 10 of 19
 Fill in this information to identify the case:

 Debtor name         Noble Rey Brewing, Co., LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $4,282.25
           Beer Dudes                                                           Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $28,251.49
           Can Source                                                           Contingent
           2120 Miller Drive, Suite G.                                          Unliquidated
           Longmont, CO 80501                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $19,833.84
           Capital One - Spark                                                  Contingent
           1680 Capitol One Drive                                               Unliquidated
           Mc Lean, VA 22102-3491                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $37,500.00
           Chris & Kindra Rigoulot                                              Contingent
           3663 Weebrurn Drive                                                  Unliquidated
           Dallas, TX 75229                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         36005                                              Best Case Bankruptcy
           Case 18-34214-bjh11 Doc 1 Filed 12/19/18                                        Entered 12/19/18 18:18:51                               Page 11 of 19
 Debtor       Noble Rey Brewing, Co., LLC                                                             Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,525.20
          Crosby Hops                                                           Contingent
          8648 Crosby Road NE                                                   Unliquidated
          Woodburn, OR 97071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,967.54
          Domino                                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,967.54
          Domino Amjet, Inc.                                                    Contingent
          3809 Collection Center Dr.                                            Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,603.00
          Drumm Law                                                             Contingent
          14656 W. 56th Drive                                                   Unliquidated
          Arvada, CO 80002                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,075.99
          Gamer Packaging                                                       Contingent
          330 2nd Avenue South, #895                                            Unliquidated
          Minneapolis, MN 55401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,232.10
          Grandstand                                                            Contingent
          P.O. Box 3497                                                         Unliquidated
          Wichita, KS 67201                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,296.45
          Hopstiener                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-34214-bjh11 Doc 1 Filed 12/19/18                                        Entered 12/19/18 18:18:51                               Page 12 of 19
 Debtor       Noble Rey Brewing, Co., LLC                                                             Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $30,919.09
          Johnson Bros                                                          Contingent
          10731 Interstate Highway 35 North                                     Unliquidated
          San Antonio, TX                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $15,334.78
          JP Morgan Chase- Chase Ink                                            Contingent
          270 Park Avenue                                                       Unliquidated
          New York, NY 10017                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $20,988.97
          Keg Logistics                                                         Contingent
          9360 Station Street #325                                              Unliquidated
          Lone Tree, CO 80124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $200,000.00
          Ken & Leslie Rigoulot                                                 Contingent
          1201 Mockingbird                                                      Unliquidated
          Grapevine, TX 76051                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $15,311.82
          Lynn Pinker Cox & Hurst                                               Contingent
          2100 Ross Ave., Ste. 2700                                             Unliquidated
          Dallas, TX 75201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,332.36
          Masterplan                                                            Contingent
          900 Jackson Street, Suite 640                                         Unliquidated
          Dallas, TX 75202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,666.51
          May Group                                                             Contingent
          5012 1200 Forum Way South                                             Unliquidated
          Fort Worth, TX 76140                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 18-34214-bjh11 Doc 1 Filed 12/19/18                                       Entered 12/19/18 18:18:51                               Page 13 of 19
 Debtor       Noble Rey Brewing, Co., LLC                                                             Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $16,235.00
           McCarthy, Rose Mills                                                 Contingent
           3001 Dallas Parkway 750                                              Unliquidated
           Frisco, TX 75034                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $2,377.13
           Omega Yeast                                                          Contingent
           4739 W. Montrose Ave                                                 Unliquidated
           Chicago, IL 60641                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $2,095.00
           Overhead Door Company Dallas                                         Contingent
           2617 Anjon                                                           Unliquidated
           Dallas, TX 75220                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $3,422.30
           Paktech                                                              Contingent
           1680 Irving Rd.                                                      Unliquidated
           Eugene, OR 97402                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $5,222.00
           Willamitte Valley                                                    Contingent
           PO Box 276                                                           Unliquidated
           Saint Paul, OR 97137                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                      related creditor (if any) listed?                 account number, if
                                                                                                                                                        any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       441,440.36

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          441,440.36




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-34214-bjh11 Doc 1 Filed 12/19/18                              Entered 12/19/18 18:18:51                    Page 14 of 19
 Fill in this information to identify the case:

 Debtor name         Noble Rey Brewing, Co., LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Landlord
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    1302-1350 Motor Circle LP
             List the contract number of any                                        P.O. Box 50076
                   government contract                                              Midland, TX 79710


 2.2.        State what the contract or                   Landlord
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          DFM
                                                                                    c/o Spectrum Properties
             List the contract number of any                                        1414 Elm Street
                   government contract                                              Dallas, TX 75202




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 18-34214-bjh11 Doc 1 Filed 12/19/18                              Entered 12/19/18 18:18:51                   Page 15 of 19
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Texas
 In re       Noble Rey Brewing, Co., LLC                                                                      Case No.
                                                                                Debtor(s)                     Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  6,717.00
             Prior to the filing of this statement I have received                                        $                  6,717.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 19, 2018                                                          /s/ Eric A. Liepins
     Date                                                                       Eric A. Liepins
                                                                                Signature of Attorney
                                                                                Eric A. Liepins
                                                                                12270 Coit Road
                                                                                Suite 100
                                                                                Dallas, TX 75251
                                                                                972-991-5591 Fax: 972-991-5788
                                                                                eric@ealpc.com
                                                                                Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
    Case 18-34214-bjh11 Doc 1 Filed 12/19/18   Entered 12/19/18 18:18:51   Page 16 of 19


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          1302-1350 Motor Circle LP
                          P.O. Box 50076
                          Midland, TX 79710


                          2Pinnacle Capital Partner
                          PO Box 2049
                          Gig Harbor, WA 98335


                          Ascentium Capital
                          23970 Highway 59 North
                          Kingwood, TX 77339


                          Beer Dudes



                          Can Source
                          2120 Miller Drive, Suite G.
                          Longmont, CO 80501


                          Capital One - Spark
                          1680 Capitol One Drive
                          Mc Lean, VA 22102-3491


                          Chris & Kindra Rigoulot
                          3663 Weebrurn Drive
                          Dallas, TX 75229


                          Crosby Hops
                          8648 Crosby Road NE
                          Woodburn, OR 97071


                          DFM
                          c/o Spectrum Properties
                          1414 Elm Street
                          Dallas, TX 75202
Case 18-34214-bjh11 Doc 1 Filed 12/19/18   Entered 12/19/18 18:18:51   Page 17 of 19



                      Domino



                      Domino Amjet, Inc.
                      3809 Collection Center Dr.
                      Chicago, IL 60693


                      Drumm Law
                      14656 W. 56th Drive
                      Arvada, CO 80002


                      Gamer Packaging
                      330 2nd Avenue South, #895
                      Minneapolis, MN 55401


                      Grandstand
                      P.O. Box 3497
                      Wichita, KS 67201


                      Hopstiener



                      Johnson Bros
                      10731 Interstate Highway 35 North
                      San Antonio, TX


                      JP Morgan Chase
                      270 PArk Avenue
                      New York, NY 10017


                      JP Morgan Chase- Chase Ink
                      270 Park Avenue
                      New York, NY 10017
Case 18-34214-bjh11 Doc 1 Filed 12/19/18   Entered 12/19/18 18:18:51   Page 18 of 19



                      Keg Logistics
                      9360 Station Street #325
                      Lone Tree, CO 80124


                      Ken & Leslie Rigoulot
                      1201 Mockingbird
                      Grapevine, TX 76051


                      Lynn Pinker Cox & Hurst
                      2100 Ross Ave., Ste. 2700
                      Dallas, TX 75201


                      Masterplan
                      900 Jackson Street, Suite 640
                      Dallas, TX 75202


                      May Group
                      5012 1200 Forum Way South
                      Fort Worth, TX 76140


                      McCarthy, Rose Mills
                      3001 Dallas Parkway 750
                      Frisco, TX 75034


                      Omega Yeast
                      4739 W. Montrose Ave
                      Chicago, IL 60641


                      Overhead Door Company Dallas
                      2617 Anjon
                      Dallas, TX 75220


                      Paktech
                      1680 Irving Rd.
                      Eugene, OR 97402
Case 18-34214-bjh11 Doc 1 Filed 12/19/18   Entered 12/19/18 18:18:51   Page 19 of 19



                      Pawnee Leasing Corporation
                      3801 Automation Way, Suite 207
                      Fort Collins, CO 80525


                      Platinum
                      348 RXR Plaza
                      Uniondale, NY 11556


                      Willamitte Valley
                      PO Box 276
                      Saint Paul, OR 97137
